Title: Robert Johnson to Thomas Jefferson, 5 September 1811
From: Johnson, Robert
To: Jefferson, Thomas


          
                  Dr Sir, 
                  Great Crossings 
                     Septr. 5 1811
          
		  
		  
		  
		   
		  
		  
		   
		  The right of instruction by state Legislatures has become a subject of controversy in Kentucky Perhaps on account of the state Legislature having passed a resolution to the following effect Resolved That
                  
                  
                   our Senators & Representatives in Congress are requested to oppose a renewal of the Charter of the Bank of the United States. Two members in the lower house voted against the resolution. A request was Sent by Petition from some of the Inhabitants of Lexington to our members of Congress in favour of renewing the Charter of said Bank The resolution was also sent requesting our members to oppose the renewal.
			 Mr Clay voted against the renewal and Mr. Pope in favour of it. It is said by the party in opposition to
			 instructions: That it is a Dangerous and alarming usurpation of the Peoples right for state Legislatures to instruct; That the constitution has not vested any such power in the state
			 Legislatures.
			 Some of them agree that the people have a right to instruct & others that they have not: on the other hand it is observed: that the national government possess all power given by the federal constitution and no more. That the state governments possess all powers except those prohibited or reserved to the people: That the state governments are parties to the federal compact and have a right to speak their sentiments on any infraction on the Constitution: That the state Legislatures are
			 the people by representation but 
                  and are accountable to them for improper conduct: That they have a right to offer instructions on political Subjects on important occasions and if right; it is proper but ought not to do it on
			 trivial or Doubtful occasions If instructions are disregarded the corrective will be at next election. That the Bank Charter not being confined within the ten miles square was unconstitutional
			 and
			 created unconstitutional criminal Jurisdiction in the federal Courts (over Counterfeiters of notes) not given by the constitution. They refer to the virginia resolutions in 1798 and their reconsideration at their next session. That the Institution admitted Brittish Subjects to hold the greater part of the stock in this great monied institution. That and It was as impolitic as to permit aliens to hold land and have influence on the great landed interest.
			 
                  It seems the right of
			 instruction to members in Parliament of G. B. by the people was not questioned for 150 years That Judge Blackstone was the first who opposed it in England and Since that time the Brittish government has become more corrupt 
                   
                  having hinted some points in controversy and being desirous to have your opinion on state Legislative instructions to their Senators and representatives in Congresss on Subjects not included within
			 the powers given to them by the constitution also on the Doctrine of instruction in cases of policy which are included in those powers Delegated to them
			 If it be not Disagreable or
			 inconvenient
			 you will very much oblige me in sending a letter on the Subject
			 directed to me at 
                  
                  
                  
                  the Post officce 
                  office at the Great Crossings, Scott County Kentucky or to my son Richard M. Johnson at Congress who will forward it to me. If I have made too free in addressing this letter to you I hope you will forgive your friend and obedient Servant
          Robert
            Johnson
        